Citation Nr: 1101910	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-02 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a dermatological disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 in which the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia RO denied 
service connection for a skin rash characterized as dyshidrosis. 

In October 2010, the Veteran testified at a hearing conducted at 
the RO before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing has been associated with the claims 
file.


FINDING OF FACT

The Veteran has dermatitis that is as likely as not related to 
his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the Veteran's 
dermatitis was incurred in military service.  38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The 
VCAA imposes obligations on VA in terms of its duty to notify and 
to assist claimants.  

The Board has considered the legislation regarding VA's duty to 
notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the issue of service 
connection for a dermatological disorder, no further discussion 
of these VCAA requirements is required with respect to this 
claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Merits of the Claim

During the current appeal, the Veteran has contended that he has 
a skin rash, characterized as dyshidrosis, that was incurred in 
service.  He describes skin problems since service.

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) the existence of a present disability, 
(2) in-service incurrence or aggravation of an injury or disease, 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (1995). 

A veteran will be considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior thereto and was not 
aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions 
as are recorded in examination reports are to be considered as 
noted. 38 C.F.R. § 3.304(b).

When no preexisting condition is noted upon entry into service, a 
veteran is presumed to have been sound upon entry, and the 
presumption of soundness arises.  The burden then shifts to VA to 
rebut the presumption of soundness by clear and unmistakable 
evidence that a veteran's disability was both preexisting and not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).

The determination of whether there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior to 
service should be based upon "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles pertaining 
to the history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).

Mere history provided by a veteran of the pre-service existence 
of conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  The United States Court of Appeals for Veterans Claims 
(Court) has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).

Subsequently, the Federal Circuit explained the Miller decision 
by noting that "[n]othing in the court's opinion suggests that 
without such evidence the presumption can never be rebutted," 
emphasizing that any such determination must consider "how strong 
the other rebutting evidence might be."  Harris v. West, 203 F.3d 
1347, 1351 (Fed. Cir. 2000).

A preexisting disability or disease will be considered to have 
been aggravated by active service when there is an increase in 
disability during service, unless there is clear and unmistakable 
evidence (obvious and manifest) that the increase in disability 
is due to the natural progress of the disability or disease.  38 
U.S.C.A. §1153; 38 C.F.R. § 3.306(a), (b).

Aggravation of a preexisting condition may not be conceded where 
the disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies only 
if there is an increase in severity during service).

Once the presumption of soundness at entry has been rebutted, 
aggravation may not be conceded unless the preexisting condition 
increased in severity during service, pursuant to 38 C.F.R. § 
3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  Temporary or 
intermittent flare-ups during service of a preexisting injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)).

Nonetheless, silence of the record on this point may not be taken 
as indication of no aggravation.  An opinion must be provided.  
See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch v. Brown, 8 
Vet. App. 139 (1995).  Further, such medical questions must be 
addressed by medical experts.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Here, the Veteran's service treatment records (STRs) include a 
copy of his enlistment examination dated in January 1979.  The 
examination showed clinically normal skin; no skin disability was 
noted.  Moreover, a notation indicates that the Veteran did not 
have any disqualifying defects.  Subsequent records beginning in 
May 1979 show that the Veteran had begun complaining of a skin 
rash that occurred on his hands and feet; he was diagnosed with 
chronic dyshidrotic dermatitis on his palms and soles.  The 
Veteran reported a history of intermittent vesiculation, pruritis 
and hyperhidrosis on his palms and soles.  An Entrance Physical 
Standards Board report dated in June 1979 shows that the 
Veteran's current condition was the same as on his enlistment 
examination except for the following changes: blister, vesicles, 
scale and redness on palms and soles.  It further indicated that 
the Veteran's history of medical conditions/impairments noted as 
changes to and/or discrepancies contained in the enlistment 
examination were history of intermittent vesiculation, pruritis 
and hyperhidrosis on his palms and soles.  The current clinical 
and laboratory findings were scales, erythema, and vesiculation 
on the palms and soles.  The Veteran was discharged from service 
after his medical condition was found to be disqualifying for 
enlistment.

The Veteran testified at the October 2010 hearing that he first 
sought post-service treatment from VA in 1980 but that the 
treatment did not work.  He then stopped treatment and did not 
seek medical treatment again until around 2004.  His testimony 
reflects his assertions that his skin problems have continued 
since service to the present.  According to post-service medical 
records, in August 2005, the Veteran was treated for a rash on 
his hands and feet.  He reported that the rash occurred off and 
on for several years.  Dermatitis was assessed.  

Based on a review of the evidence, the Board finds that service 
connection for dermatitis is warranted.  Initially, the Board 
finds that the presumption of soundness has not been rebutted.  
Although the June 1979 Entrance Physical Standards Board report 
indicates that the Veteran's disability pre-existed service, the 
Board finds that clear and unmistakable evidence has not been 
presented to rebut the presumption of soundness.  The only 
evidence that the Veteran had a skin disorder prior to service 
were reports made by the Veteran himself during various treatment 
visits in service.  See 38 C.F.R. § 3.304(b)(1); Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995); & Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995) (mere history provided by a veteran of the 
pre-service existence of conditions recorded at the time of the 
entrance examination does not, in itself, constitute a notation 
of a preexisting condition).  

Indeed, the Veteran's enlistment examination report shows that he 
had clinically normal skin, no skin disorder was identified, and 
the Veteran was declared fit for duty.  Prior to the May 1979 
diagnosis of chronic dyshidrotic dermatitis on the palms and 
soles, there is no evidence of treatment for or a diagnosis of a 
skin disorder.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(the presumption of soundness upon entry into service may not be 
rebutted without "contemporaneous clinical evidence or recorded 
history" in the record).  

Thus, there is no clear and unmistakable evidence that the 
Veteran's skin disorder pre-existed service.  Therefore, the 
presumption of soundness cannot be rebutted, and the Board must 
find that the Veteran's dyshidrosis did not pre-exist his period 
of service.  The Veteran is presumed to have been sound upon 
enlistment.

Consequently, the Board's analysis must turn to the issue of 
whether the Veteran's dermatological disorder was incurred during 
his active service.  See Wagner at 1094-1096 (indicating that, in 
cases where the presumption of soundness cannot be rebutted, the 
effect is that claims for service connection based on aggravation 
are converted into claims for service connection based on service 
incurrence), VAOPGCPREC 3-03 (July 16, 2003). 

Based on the evidence, the Board finds that the Veteran's 
dermatological disorder was incurred in service.  His STRs 
document complaints of a skin rash, which subsequently led to a 
diagnosis of chronic dyshidrotic dermatitis of the palms and 
soles and a discharge from service.  Additionally, post-service 
medical records and the Veteran's testimony indicate that the 
Veteran continues to have dermatitis.  Because the Veteran was in 
sound condition at entrance to service, was diagnosed with 
chronic dyshidrotic dermatitis of his palms and soles in service, 
and continues to have a recurrent dermatitis, the Board finds 
that service connection is warranted for this disorder.  

Consequently, and based on this evidentiary posture, the Board 
concludes that the preponderance of the evidence is in favor of 
the grant of service connection for dermatitis.  Service 
connection for dermatitis is, therefore, granted.  See 38 U.S.C.A 
§5107 (West 2002 & Supp. 2010).  







(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for dermatitis is granted.



____________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


